I fully concur in the majority's analysis and disposition of appellant's first, second, and fourth assignments of error.
I further concur appellant's third assignment of error is rendered moot, but do so based upon our disposition of appellant's first and fourth assignments of error.3  I write separately to note that although the issue of admissibility of the field sobriety tests is a question of law, once such evidence is admitted, cross-examination as to how Trooper Maddock conducted such tests is proper.  The manner and circumstances under which the tests were conducted present factual issues which affect the weight to be given to the tests.
3 The majority finds this assignment of error moot based upon its disposition of appellant's second assignment of error.